DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 2 (claims 11-20) in the reply filed on 4/22/22 is acknowledged. Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 13-15 and 18-20 are objected to because of the following informalities:  
In claims 13 and 18, “a” should be changed to --the-- in line 2.
Claims 14, 15, 19, and 20 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20188/0058953 to Byvank et al [hereinafter Byvank].
Referring to claim 11, Byvank discloses a method for determining a temperature differential (temperature difference) between two portions of an object (106) (figures 1, 2; paragraphs 61, 63, 64, 66), the method comprising: 
contacting a first portion (S) of the object (106) with a first end of an electrical conductor; 
contacting a second portion (R) of the object (06) with a second end of the electrical conductor; and 
determining a temperature differential (temperature difference) between the first and second portions of the object using the electrical conductor (paragraph 66).
Byvank further discloses that the electrical conductor forms a thermocouple type metal (paragraphs 82, 85), but is silent as to the material of the object, thereby not explicitly disclosing that a difference in electronegativity between the object and the electrical conductor is greater than a predetermined value.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the object of Byvank such that a difference in electronegativity between the object and the electrical conductor is greater than a predetermined value in order to provide a desired accuracy of heat conduction for temperature measurement, and since the particular material used to make the object and electrical conductor is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0242722 to Nakamura.
Referring to claim 16, Nakamura discloses a method for determining a temperature differential between two portions of an object (3) (figure 1; paragraphs 34, 35), the method comprising: 
contacting a first portion of the object (3) with a first electrical conductor (15), wherein a difference in electronegativity between the object and the first electrical conductor is greater than a predetermined value; 
contacting a second portion of the object (3) with a second electrical conductor (14), wherein a difference in electronegativity between the object and the second electrical conductor is greater than the predetermined value; 
connecting the first (15) and second (14) electrical conductors together (by 16); and 
determining a temperature differential (ΔT) between the first and second portions of the object using the first and second electrical conductors (paragraph 35).
Nakamura further discloses that the first and second electrical conductors are made of chromel and that the object is made of constantan, but does not explicitly disclose that a difference in electronegativity between the object and the first and the second electrical conductors is greater than a predetermined value.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a difference in the electronegativity between the object and the first and the second electrical conductors of Nakamura greater than a predetermined value since Nakamura discloses that the object and the first and second electrical conductors are made of different materials, and making the difference between their electronegativity greater than a predetermined value would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to provide a desired accuracy of heat conduction for temperature measurement.

Allowable Subject Matter
Claims 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for determining a temperature differential between two portions of an object, the method further comprising printing the object using a 3D printer (claims 12 and 17).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing determining a temperature differential between two portions of an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/6/22